Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 13, 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by US 20140215512 A1 to Maruyama et al (“Maruyama”).

As to claim 1, Maruyama teaches information processing device comprising: an acquisition unit that acquires related information related to video (Fig. 1, Fig. 3, ¶0086, ¶0092, comment information storage server, comment information including (i) comments regarding the video, and (ii) display time and display positions of comment regions including the comments in the video; an input receiving unit configured to receive, as a user input, user information including a specified time and a specified position in the video; a display priority calculating unit configured to calculate a display priority for each of the comment regions and subject regions to which the comments are provided, based on the user information and association information indicating associations between the comments and the subject regions, by calculating a highest display priority for one of the comment regions and the subject regions which corresponds to the specified time and the specified position included in the user information, and calculating a next highest display priority for either (i) one of the subject regions which is provided with a comment included in the comment region which corresponds to the specified time and the specified position included in the user information) ; a specification unit that, on a basis of the related information acquired by the acquisition unit and video corresponding to a first viewpoint, specifies a second viewpoint different from the first viewpoint (¶0092, one of the comment regions which includes a comment provided to the subject region which corresponds to the specified time and the specified position included in the user information; a comment superimposing method determining unit configured to determine a superimposing method for superimposing a comment region or a subject region which has a higher display priority at a position more frontward than a position of a comment region or a subject region which has a lower display priority according to the display priority calculated by the display priority calculating unit when the comment regions and the subject regions are displayed in the video on an image display unit; an image composing unit configured to generate a comment-provided video by composing the comment regions in the video, according to the superimposing method determined by the comment superimposing method determining unit; and an image output unit configured to output the comment-provided video generated by the image composing unit, wherein the image output unit is configured to output, onto the image display unit, the comment-provided video in which either (i) a first pair of the one of the subject regions and a corresponding one of the comment regions which includes a comment provided to the subject region or (ii) a second pair of the one of the comment regions and a corresponding one of the subject regions to which a comment included in the comment region is provided is superimposed and displayed on the other subject regions and the corresponding comment regions including comments provided to the other subject regions, the subject region in the first pair and the comment region in the second pair corresponding to a user-selected region located at the specified position indicated by the user information) ; and a display unit that, together with video corresponding to the second viewpoint specified by the specification unit, causes the related information acquired by the acquisition unit to be displayed (¶0092, ; a display priority calculating unit configured to calculate a display priority for each of the comment regions and subject regions to which the comments are provided, based on the user information and association information indicating associations between the comments and the subject regions, by calculating a highest display priority for one of the comment regions and the subject regions which corresponds to the specified time and the specified position included in the user information, and calculating a next highest display priority for either (i) one of the subject regions which is provided with a comment included in the comment region which corresponds to the specified time and the specified position included in the user information).
As to claim 2, Maruyama teaches the information processing device according to claim 1, wherein the specification unit specifies the second viewpoint on a basis of an area of an object included in video being displayed corresponding to the first viewpoint and an area of the related information (Fig. 26, comment regions and subject regions).
As to claim 3, Maruyama teaches the information processing device according to claim 2, wherein the specification unit, in a case where the area of the object included in the video being displayed corresponding to the first viewpoint and the area of the related information overlap, specifies a viewpoint in which the area of the object does not overlap the area of the related information as the second viewpoint (FIG. 15A,  ¶0187, comments provided to given subjects move closer to each other, overlap making an occlusion relationship, and then pass through each other. This display is not easy to see for the user. In view of this, the comment superimposing method determining unit 107 determines a superimposing method for displaying a video by temporarily stopping comment regions of comments corresponding to subject regions which make an occlusion relationship at positions before a start of an occlusion period in which they are in the occlusion relationship, releasing the temporary stop after the occlusion period to cause the comments to re-start tracking the subject regions).
As to claim 4, Maruyama teaches the information processing device according to claim 3, wherein the specification unit, in a case where a partial area being predetermined in the area of the object and the area of the related information overlap, specifies a viewpoint in which the partial area and the area of the related information do not overlap as the second viewpoint (¶0081, prevent such an overlap between comment regions, some schemes have been disclosed which include to adjust speeds of comment regions moving in a video on a display screen and to adjust the display position of an old comment if a new comment is to be provided at the display position of the old comment).
As to claim 5, Maruyama teaches the information processing device according to claim 2, wherein the specification unit, in a case where a remaining area excluding the area of the object from an area of the video is smaller than an area for causing the related information to be displayed, specifies a viewpoint in which the remaining area is equal to or larger than the area for causing the related information to be displayed as the second viewpoint (¶0250, to determine that a first subject region is occluded by a second subject region in a time zone in video time when the number of motion vectors which disappears or stops around a boundary between the adjacent subject regions in the time zone is larger in the first subject region than in the second subject region. In this way, focusing on the disappearance of the motion trajectories, it is possible to determine information indicating the relative positions of the adjacent subject regions).
As to claim 6, Maruyama teaches the information processing device according to claim 3, wherein the specification unit specifies a viewpoint obtained by moving the first viewpoint in a direction away from a position of the object as the second viewpoint (Fig. 10B, ¶0183).
As to claim 7, Maruyama teaches the information processing device according to claim 3, wherein the specification unit specifies a viewpoint obtained by rotating the first viewpoint around a predetermined position in the video corresponding to the first viewpoint as the second viewpoint (¶0128).

As to claim 13, Maruyama teaches the information processing device according to claim 1, wherein the display unit causes free viewpoint video to be displayed on a basis of the first viewpoint and, in a case where the second viewpoint is specified, causes free viewpoint video to be displayed on a basis of the second viewpoint (Fig. 21C).

As to claim 15, Maruyama teaches information processing device according to claim 1, wherein the display unit causes a display device that displays augmented reality (AR) video to display the related information (¶0129).
As to claim 16, see the rejection of claim 1.
As to claim 17, see the rejection of claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama as applied to claim 1 above, and further in view of US 11082748 B2 to Kawakami et al. (“Kawakami”).
As to claim 8, Maruyama teaches the information processing device according to claim 1, wherein the acquisition unit acquires post information posted for an object included in the video as the related information. Maruyama does not teach wherein the acquisition unit acquires post information posted for an object included in the video as the related information.  Kawakami teaches wherein the acquisition unit acquires post information posted for an object included in the video as the related information (Col. 4, ll. 6-33).  In view of the teachings of Kawakami, it would have been obvious before the effective filing date of the invention to modify the teachings of Maruyama.   The suggestion/motivation would be able to provide a post providing server, post providing program, user program, post providing system, and post providing method that is able to create a sense of solidarity among users viewing content in which a plurality of targets appears.
As to claim 9, Maruyama and Kawakami teaches the information processing device according to claim 8, wherein the display unit, in a case where the acquisition unit acquires a plurality of pieces of post information by a plurality of users, causing the post information to be displayed according to a priority based on a relationship between the plurality of users (Maruyama, ¶0254, Kawakami, Col. 4, ll. 6-33).
As to claim 10, Maruyama and Kawakami teaches the information processing device according to claim 9, wherein the acquisition unit, as the related information, acquires post information posted for a content of a competition performed by a plurality of objects included in the video (Col. 24, ll. 24-33).

As to claim 11, Maruyama and Kawakami teaches the information processing device according to claim 8, wherein the display unit causes the related information to be displayed so as to follow the object (Maruyama, Fig. 12).

As to claim 12, Maruyama and Kawakami teaches the information processing device according to claim 8, wherein the display unit, in a case where a number of characters included in the related information is equal to or more than a predetermined number of characters, causes the related information to be displayed in a predetermined display area (Maruyama, ¶0172).


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama as applied to claim 13 above, and further in view of US 11356713 B2 to Chang et al. (“Chang”).

As to claim 14, Maruyama teaches the information processing device according to claim 13, wherein the display unit causes a display device that displays virtual reality (VR) video to display the free viewpoint video and the related information. Maruyama does not teach wherein the display unit causes a display device that displays virtual reality (VR) video to display the free viewpoint video and the related information.  Chang however teaches wherein the display unit causes a display device that displays virtual reality (VR) video to display the free viewpoint video and the related information ( Col. 5, line 61-Col. 6, line 5).  In view of the teachings of Chang, it would have been obvious before the effective filing date of the invention to modify the teachings of Maruyama.  The suggestion/motivation would be to support multiple ways to interactive streaming application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694. The examiner can normally be reached M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A KURIEN/Examiner, Art Unit 2421                                                                                                                                                                                                        
/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421